Order denying application of petitioner for an order of publication of a notice of presentation and object of petition for dissolution of a marriage pursuant to section 7-a of the Domestic Relations Law‡ reversed upon the law and the facts, and the matter remitted to the Special T erm with directions to the Special Term te grant the application and sign the order therefor. The petition sufficiently sets out facts complying with section 7-a of the Domestic Relations Law. The *691fact that continued absence of the missing spouse for five years last past was preceded by a voluntary desertion does not, as a matter of law, preclude a dissolution of the marriage. It is a circumstance to be considered upon the hearing under the petition in connection with the determination of the truth of the allegations necessary to be established under section 7-a before a dissolution of the marriage may be decreed. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.

 Added by Laws of 1922, chap. 279, known as the Enoch Arden Act.— [Rep.